Citation Nr: 0124730	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision that denied service 
connection for depression.  In June 2001, a videoconference 
hearing was held before a member of the Board.

The Board notes that an unappealed November 1987 RO decision 
denied service connection for a personality disorder; an 
unappealed October 1992 RO decision denied service connection 
for post-traumatic stresss disorder; and an unappealed 
January 1999 RO decision denied an application to reopen a 
claim for service connection for a personality disorder.   
The December 2000 RO decision on appeal treated the current 
claim, for service connection for depression, as a new claim 
and did not apply rules of finality of prior decisions, 
apparently as a new diagnosis was claimed.  Under the 
circumstances of this case, the Board will do likewise.


FINDINGS OF FACT

1.  The veteran had a personality disorder during his active 
service.  

2.  An acquired psychiatric disorder of chronic depression 
was not present during service or for years thereafter, and 
it was not caused by any incident of service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from April 1985 
through March 1986.  In February 1985, he underwent an 
enlistment examination which noted a normal psychiatric 
system.  On an associated February 1985 medical history form, 
it was noted he gave a history of nervousness and frequent 
trouble sleeping.  Service medical records in February 1986 
note the veteran reported difficulty sleeping since high 
school, worse since in service, and he also described other 
symptoms.  The assessment was situational frustration.  Later 
that month it was noted the veteran had minimal enthusiasm 
for work and declining job performance.  He reported feeling 
depressed and being unable to sleep.  He felt that getting 
out of service would solve his problems.  The assessment was 
situational depression with numerous but "soft" symptoms of 
major depression.  In March 1986, the veteran's discharge 
examination was conducted.  Pursuant to this examination, a 
psychiatric consultation was ordered.  The consultation noted 
the veteran's chronic problems adjusting to the Navy.  It was 
noted that he was not motivated for continuing service and 
saw the solution to the problem as separation from service.  
A medical history report, dated in March 1986, notes the 
veteran gave a history of a suicide attempt in February 1986.  
The report also notes that he felt better now that he was 
getting out of service.  The veteran was administratively 
discharged from service in March 1986 on the basis of a 
personality disorder.

In August 1987, the veteran filed a claim seeking service 
connection for a mental disorder.  

In September 1987, a VA neuropsychiatric examination was 
performed.  Since service the veteran had been working and 
going to school.  The VA examiner noted that the veteran 
described what appears to be a normal personal life.  
Associative processes were normal and no delusional or 
hallucinatory elements were indicated.  The report also noted 
that the veteran's mood was normal, sensorium intact, and 
that he was competent.  An addendum to the report, dated in 
November 1987, notes the veteran's claims file had been 
reviewed, and that the VA examiner was "in accord with the 
Navy finding that this is basically a personality disorder."  
The report concluded with a final diagnosis of schizoid 
personality.

In November 1987, the RO issued a rating decision that denied 
the veteran's claim for service connection for a nervous 
condition, which it characterized as a schizoid personality 
disorder.

In March 1992, the veteran filed a claim seeking entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  In support of his claim, the veteran submitted a 
statement, dated in September 1992, asserting that he was 
frequently seasick and subjected to racist remarks during his 
active duty service.  As a consequence, the veteran said, he 
was unable to sleep well and was constantly tired.

The claim for service connection for PTSD was denied by an RO 
decision dated in October 1992.

In June 1998, the veteran attempted to reopen his claim for 
service connection for a schizoid personality disorder.  

In support of this claim, the veteran submitted a letter, 
dated in July 1998, from a VA staff psychiatrist.  The doctor 
said:

[The veteran] is a patient of mine being 
treated for schizoid personality 
disorder.  From his history, this 
condition began while he was in military 
service.  He continues to suffer from 
this disorder with depression, social 
isolation, irritability, low appetite, 
low energy, and auditory hallucinations, 
as well as mood swings.

In August 1998, a lay statement was received from the 
veteran's mother.  In her statement, the veteran's mother 
indicated that the veteran had seen by a psychiatrist at the 
age of 10 years old to analyze his personality, and that the 
diagnosis "was positive."  Following this pre-service 
treatment, she indicated, the veteran began to get better 
until he entered the Navy, at which point his personality had 
regressed and he had gone back to being reclusive.

In November 1998, the RO sent a request for records to the 
psychiatrist who treated the veteran prior to his entry into 
active duty service.  No response to this request was 
received.  The veteran later submitted a statement indicating 
that he had attempted to obtain the records and was informed 
that they were destroyed.

In January 1999, the RO issued a decision that denied the 
veteran's attempt to reopen his claim of service connection 
for schizoid personality disorder.

In October 2000, the veteran filed his current claim seeking 
service connection for depression.

Outpatient treatment reports, dated February 1998 through 
January 2001, were submitted from a VA medical center.  When 
seen for physical problems in March and April 1998, he said 
his symptoms were worse when he was under stress.  In June 
1998, he sought mental health evaluation to clarify the 
diagnosis of a personality disorder in service, and he 
claimed he had depression and schizophrenia.  Subsequent 
treatment records from July 1998 to January 2001 show the 
veteran was regularly diagnosed as having a personality 
disorder and depression (dysthymia), although on occasion an 
assessment of schizophrenia was listed.

In January 2001, the veteran submitted an article, Focus on 
Caregiving, Getting a Grip on Depression, by A. Anderson, 
M.D.  The article indicated that it can be very difficult to 
detect depression in the elderly.  

In April 2001, the RO sent the veteran correspondence 
informing him the changes brought about by the Veterans 
Claims Assistance Act of 2000.  The letter requested that the 
veteran provide the RO with any additional information or 
evidence that the RO should attempt to obtain for him in 
support of his claim.

In May 2001, the veteran submitted an article on schizoid 
personality disorder and an article on schizotypal 
personality disorder.

In June 2001, a Board videoconference hearing was conducted.  
At the hearing, the veteran maintained that his current 
depression began in service.  He testified that he was 
mentally abused by his superior officers during his active 
duty service.  The veteran indicated that he was diagnosed 
with "depression, a form of mild schizophrenia."  

II.  Analysis

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub, L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was 
enacted.  The VCAA, and a recently enacted companion VA 
regulation, redefine the obligations of the VA with respect 
to giving notice to a claimant of evidence needed to 
substantiate a claim, and assisting in developing evidence 
pertinent to the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   Regarding the 
duty to notify, the Board finds that the RO's 
development/notice letters, rating decision, and statement of 
the case furnished to the veteran and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
With respect to the duty to assist provisions, the record 
reflects that development efforts have been completed to the 
extent possible.  Service medical records have been obtained 
and reasonable attempts have been made to obtain all 
identified post-service medical records.  The veteran has 
also had a hearing on appeal.  Under the standards of the new 
regulation, a VA examination or opinion is not necessary to 
decide the claim.  Accordingly, the Board finds that the 
notice and duty to assist provisions of the new law and 
regulation have been satisfied.

The veteran claims that he has depression attributable to his 
military service.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

After a thorough review of the veteran's claims file, the 
Board concludes that there is no competent medical evidence 
of record linking his current depression, also termed 
dysthymia, to his active service.

There is no evidence of a psychosis during service or within 
the year after service, as required for a presumption of 
service connection.  The veteran's service records from his 
1985-1986 active duty reveal a diagnosis of a personality 
disorder.  The post-service 1987 VA examination also noted a 
personality disorder.  VA treatment records from 1998-2001 
include a diagnosis of a personality disorder.  As noted 
above, service connection is prohibited for personality 
disorders.

Although medical records since 1998 also include a diagnosis 
of depression, there is no medical evidence linking this 
condition to the veteran's active service.  Some of the 
evidence suggests depression is a secondary symptom of his 
non-service-connected personality disorder.  For example, a 
1998 report from a VA staff psychiatrist noted, in part, that 
the veteran had a schizoid personality disorder with 
depression and other symptoms.  In any event, even if the 
veteran has an indepentent chronic acquired psychiatric 
disorder of depression, such first appeared years after his 
active duty and is not medically linked to his service.  The 
veteran has argued that his current depression is related to 
service.  However, as a layman, he has no competence to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran's current depression began years after his active 
duty and was not caused by any incident of service; the 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for depression, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

